Citation Nr: 0413315	
Decision Date: 05/25/04    Archive Date: 06/02/04

DOCKET NO.  02-10 185	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
20 percent for service-connected chronic low back pain and 
degenerative arthritis with right radiculopathy.

2.  Entitlement to an initial disability rating in excess of 
10 percent for service-connected right knee meniscectomy with 
chronic pain.

3.  Entitlement to an initial disability rating in excess of 
10 percent for service-connected right ear neuroma with 
residual deafness.

4.  Entitlement to an initial disability rating in excess of 
10 percent for service-connected chronic dislocation of the 
left shoulder.

5.  Entitlement to an initial disability rating in excess of 
10 percent for service-connected right facial nerve palsy.

6.  Entitlement to an initial compensable disability rating 
for service-connected chronic dermatosis of the hands.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The veteran had active service from September 1978 to October 
1998.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July  2000 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Reno, 
Nevada, that, in pertinent part, awarded entitlement to 
service connection for the above-referenced disabilities.  
The veteran expressed disagreement with the assigned 
disability ratings and has perfected a substantive appeal.


REMAND

During the pendency of this appeal, in November 2000, the 
President of the United States signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA).  These changes were 
codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A 
(West 2002) and 38 C.F.R. § 3.159 (2003).  Under the VCAA, 
VA's duty to notify and assist has been significantly 
expanded.  VA has a duty to provide an appropriate claim 
form, instructions for completing it, and notice of 
information necessary to complete the claim if it is 
incomplete.  38 U.S.C.A. § 5102 (West 2002); 38 C.F.R. § 
3.159(b)(2) (2003).  VA also has a duty to inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; about the 
information and evidence that VA will seek to provide; about 
the information and evidence the claimant is expected to 
provide; and to request or tell the claimant to provide any 
evidence in his or her possession that pertains to the claim.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) 
(2003).  Further, VA has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  
38 U.S.C.A. §§ 5107(a), 5103A (West 2002); 38 C.F.R. § 
3.159(c) (2003).  

Review of the record reveals that VA has not adequately 
satisfied its duty to notify the veteran.  This should be 
accomplished on remand.  

With respect to the duty to assist, the veteran's most recent 
VA examination was performed in April 2000.  In the 
Appellant's Brief submitted in April 2004, it was asserted 
that the veteran's disabilities are currently more disabling 
than reflected by the findings in the previous examination 
report.  As the evidence suggests that the symptoms 
associated with the veteran's disabilities may have worsened, 
a thorough and contemporaneous medical examination of each 
disability would be of assistance in this case.  Littke v. 
Derwinski, 1 Vet. App. 90 (1990).  

Effective September 23, 2002, the criteria for evaluating 
intervertebral disc disease were revised.  See 67 Fed. Reg. 
at 54,349.  Then, effective September 26, 2003, the criteria 
for evaluating disorders of the spine were amended.  See 68 
Fed. Reg. 51,454 (Aug. 27, 2003).  Additionally, the criteria 
used to evaluate disabilities involving the skin were amended 
in August 2002.  See 67 Fed. Reg. 49,590-49,599 (Jul. 31, 
2002).  The RO has not had the opportunity to consider 
whether the new criteria should be applied in this case.  See 
VAOGCPREC 7-2003.  Finally, any recent treatment records for 
the veteran's service-connected disabilities should be 
obtained on remand.

Accordingly, the case is REMANDED to the RO via the VBA AMC 
in Washington, D.C. for the following actions:

1.  Notify the veteran of (1) the 
information and evidence not of record 
that is necessary to substantiate each 
claim, (2) of the information and 
evidence that VA will obtain on his 
behalf, (3) of the information and 
evidence that he is expected to provide, 
and (4) request that he provide any 
evidence in his possession that pertains 
to each claim.  A record of his 
notification must be incorporated into 
the claims file. 

2.  Request that the veteran identify all 
medical care providers, both non-VA and 
VA, who have treated him for his service-
connected disabilities on appeal since 
1999.  Make arrangements to obtain these 
records of treatment.  

3.  After completing the foregoing 
development, schedule the veteran for VA 
orthopedic and neurological examinations.  
The claims file must be made available to 
the examiners, and the examiners should 
indicate in their respective reports that 
the claims file was reviewed.  Any 
indicated tests should be accomplished.  
A rationale for any opinion expressed 
should be provided.

The examiner(s) should identify and 
describe in detail all residuals 
attributable to the veteran's service-
connected low back pain and degenerative 
arthritis with right radiculopathy; right 
knee meniscectomy with chronic pain; 
chronic dislocation of the left shoulder; 
and right facial nerve palsy.

The examiner(s) should note the range of 
motion for the lumbar spine, right knee, 
and left shoulder and should state what 
is considered normal range of motion.  
Whether there is any pain, weakened 
movement, excess fatigability or 
incoordination on movement should be 
noted, and whether there is likely to be 
additional range of motion loss due to 
any of the following should be addressed: 
(1) pain on use, including during flare-
ups; (2) weakened movement; (3) excess 
fatigability; or (4) incoordination.  The 
examiner(s) is asked to describe whether 
pain significantly limits functional 
ability during flare-ups or when the 
joints are used repeatedly.  All 
limitation of function must be 
identified.   If there is no pain, no 
limitation of motion and/or no limitation 
of function, such facts must be noted in 
the report.

Concerning the right knee, the examiner 
should document the presence and severity 
of any recurrent lateral instability 
and/or subluxation.  

Concerning the lumbar spine, the examiner 
should state whether there are any 
osteoarthritic changes; narrowing or 
irregularity of joint space; abnormal 
mobility on forced motion; listing of the 
spine; or positive Goldthwait's sign.  
The examiner should state, if possible, 
the frequency and duration of recurring 
attacks of intervertebral disc syndrome, 
if the veteran suffers such attacks, and 
the extent to which relief is experienced 
between such attacks.  

Concerning the left shoulder, the 
examiner shoulder state (1) whether there 
is any nonunion or dislocation of the 
clavicle or scapula, (2) malunion of the 
humerus with moderate or marked 
deformity, or (3) recurrent dislocation 
of the scapulohumeral joint, and if so, 
whether there are infrequent or frequent 
episodes.

Concerning the right facial nerve palsy, 
the examiner should discuss the extent, 
if any, of paralysis of the nerves 
involved.  

Any indication that the veteran's 
complaints of pain or other 
symptomatology are not in accord with 
physical 
findings on examination should be 
directly addressed and discussed in the 
examination report(s).

4.  Schedule the veteran for a VA 
examination by a state-licensed 
audiologist that includes controlled 
speech discrimination (Maryland CNC) and 
a puretone audiometry test.  The 
examination must be conducted without the 
use of hearing aids.  

The examiner should be provided a copy of 
this remand together with the veteran's 
entire claims folder, and the examiner is 
asked to indicate that he or she has 
reviewed the claims folder.  A complete 
rationale for any opinion expressed 
should be included in the examination 
report.

5.  Schedule the veteran for a VA skin 
examination.  The claims file must be 
made available to the examiner, and the 
examiner should indicate in the report 
that the claims file was reviewed.  Any 
indicated tests should be accomplished.  
A rationale for any opinion expressed 
should be provided.

The examiner should describe in detail 
the veteran's service-connected chronic 
dermatosis of the hands, including a 
description of the percentage of the 
exposed area of the veteran's skin that 
is affected by the condition and the 
treatment required.  The examiner should 
note whether there are any lesions, 
exfoliation, exudation, disfigurement, 
ulceration, crusting, or itching, and if 
so, to what extent.  

6.  Review the claims folder and ensure 
that all of the foregoing development 
actions have been conducted and completed 
in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  Ensure that all 
notification and development action 
required by the VCAA has been completed.  
See 38 U.S.C.A. §§ 5103, 5103A (West 
2002) and 38 C.F.R. § 3.159 (2003).  

7.  Finally, readjudicate the veteran's 
claims, with application of all 
appropriate laws, regulations and case 
law, including Esteban v. Brown, 6 Vet. 
App. 259 (1994) and Fenderson v. West, 12 
Vet. App. 119 (1999).  The RO should 
document its consideration of the revised 
criteria for rating intervertebral disc 
disease and other disabilities of the 
spine, effective September 23, 2002, and 
September 26, 2003; and the criteria used 
to evaluate disabilities involving the 
skin, effective August 2002.  If any of 
the decisions with respect to the claims 
remains adverse to the veteran, he and 
his representative should be furnished a 
supplemental statement of the case and 
afforded an appropriate period of time 
within which to respond thereto.

Thereafter, subject to current appellate procedures, 
the case should be returned to the Board for further 
appellate consideration, if appropriate.  The appellant 
has the right to submit additional evidence and 
argument on the matter that the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  The purposes of this REMAND are to 
obtain additional information and comply with due 
process considerations.  No inference should be drawn 
regarding the final disposition of these claims as a 
result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



                  
_________________________________________________
	P.M. DILORENZO 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


